Citation Nr: 0411566	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  95-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pilonidal cyst.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

By rating decision dated in April 1994, the Regional Office 
(RO) denied service connection for a skin rash, found new and 
material evidence had not been received to reopen a claim for 
service connection for a pilonidal cyst, and increased the 
evaluation assigned for osteoarthritis, residuals of a left 
knee injury from noncompensable to 10 percent, effective 
October 1992.  The veteran completed an appeal as to these 
determinations.  Based on the receipt of additional evidence, 
to include a Department of Veterans Affairs (VA) examination 
conducted in September 1998, a hearing officer, in a November 
1998 decision, continued the denial relative to the claim to 
reopen the claim for service connection for a pilonidal cyst, 
continued the 10 percent evaluation for traumatic arthritis 
of the left knee, and assigned a separate 10 percent rating 
for instability of the left knee, effective October 1992.  

The Board notes that in correspondence dated in July 1994, 
the veteran's representative raised a claim for service 
connection for a right knee disability on a secondary basis.  
Since this matter has not been developed or certified for 
appeal, it is referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a pilonidal cyst is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  The VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's in-service complaints involving the skin 
were acute and transitory and resolved without residual 
disability.  

2.  The skin was normal on the separation examination in June 
1965.

3.  Any current skin disability was initially demonstrated 
years following service, and there is no competent medical 
evidence to link it to service.

4.  The veteran's traumatic arthritis of the left knee is 
manifested by no more than slight limitation of motion with 
pain.

5.  The veteran's left knee is manifested by subjective 
complaints of occasional instability, occasional give way, 
and locking.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(b) (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).

3.  The criteria for an initial evaluation in excess of 10 
for instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the veteran of which information 
and evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, a substantially complete application for 
the veteran's claim for service connection for a skin 
disability and for an increased rating for his service-
connected left knee disability was received in August 1993.  
As noted above, the claims for service connection and for an 
increased rating were denied by the RO in a rating decision 
dated in April 1994.  It was not until a June 2003 letter 
that the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 353 F. 3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) (West 2002) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
(West 2002) to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
VAOPGCPREC 01-2004.  

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In a letter dated in March 2004, the VA requested 
that the veteran send the Board any additional evidence 
concerning his appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to notice, the June 2003 VA letter to the 
appellant informed him of the evidence necessary to 
substantiate his claims, as well as his and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The appellant was advised in the letter to send the any 
additional information or evidence to the RO within 30 days 
of the date of the letter.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Board observes that a recently enacted law 
permits the VA to render a decision prior to the expiration 
of the time period the veteran was given to submit additional 
evidence.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's available service medical records, as well as 
reports of post service VA and private medical treatment and 
the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified any additional 
pertinent evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Accordingly, the Board will adjudicate 
this claim based on the current evidence of record.

	I.  Service connection for a skin disability 

Factual background

The service medical records disclose that the veteran was 
seen in April 1963 for a rash on his face.  It was indicated 
that there were ringworms on his right cheek and a few on his 
left cheek.  Approximately two weeks later, it was reported 
that the lesions were gone from the left and were clearing 
nicely on the right.  He complained of dry skin and itching 
in May 1963.  No rash or other complications were noted.  No 
treatment was provided and the veteran was returned to duty.  
The veteran was noted to have boils on his genitals and 
buttocks in September 1963.  A furuncle on the buttocks 
region was lanced in June 1964.  The skin was evaluated as 
normal on the separation examination in June 1965.  

The veteran was afforded a VA examination in September 1969.  
He complained of boils in his groin for the previous three to 
four years.  An examination of the skin revealed two or three 
small furuncles in the upper medial thigh areas.  The 
pertinent diagnosis was furunculosis of the groin area.  

Private medical records disclose that the veteran was seen in 
November 1977 and it was indicated that he had chronic 
drainage from a left groin lesion.  There were multiple 
thickened areas, keloids.  Possible hydradenitis was noted.  
The following month, it was indicated that the draining 
lesion had healed a good bit.  The diagnosis was hydradenitis 
of the groins.  

A VA examination of the skin was conducted in April 1995.  
The veteran complained of a widespread rash since 1962, and 
stated that it was worse in warm weather.  He reported that 
the patches were very itchy.  An examination revealed 
scattered macular, rounded or oval, grayish or brownish 
lesions on the arms, neck and upper trunk.  The diagnosis was 
tinea (pityriasis) versicolor.

An undated VA outpatient treatment report indicates that the 
veteran was seen for follow-up for tinea versicolor.  He had 
last been seen for this problem in November 1994.  Following 
an examination, the assessment was tinea versicolor, well 
controlled.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A review of the service medical records demonstrates that the 
veteran was treated twice in April 1963 for a rash on his 
face, characterized as ringworms.  While he did complain of 
dry skin in May 1963, it was reported that he did not have a 
rash.  In addition, the Board notes that he was seen for a 
furuncle or boils in September 1963 and June 1964.  The fact 
remains, however, that the remainder of the service medical 
records contain no complaints or findings pertaining to any 
skin disability, and the separation examination in June 1965 
established that the skin was normal.  

Furunculosis of the groin was initially documented on the 
June 1969 VA examination, more than three years following the 
veteran's discharge from service.  
The Board also observes that hydradenitis was noted in 1977.  
It was not until April 1995 that tinea versicolor was 
documented.  The evidence establishes any skin complaints the 
veteran experienced in service were acute and transitory and 
did not represent the onset of a chronic skin disorder.  In 
this regard, it is significant to point out that no 
abnormalities of the skin were identified on the separation 
examination in June 1965.  Moreover, furunculosis of the 
groin was found some three years after the veteran's 
discharge from service, but no competent medical evidence has 
been submitted to link it to service.  Similarly, tinea 
versicolor was initially demonstrated on a VA examination 
nearly thirty years after service.  The evidence in support 
of the veteran's claim consists of his statements regarding 
the onset of a skin disability.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, the 
medical findings on examination are of greater probative 
value and they establish that any current skin disability is 
not related to service.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a skin disability.

	II.  An increased rating for traumatic arthritis of the 
left knee and instability of the left knee 

Factual background

On VA examination in September 1969, it was noted that there 
was mild instability in the lateral plane on manipulation of 
the left knee.  The pertinent diagnosis was residuals of an 
injury to the left knee.  

By rating action dated in October 1969, the RO granted 
service connection for residuals of an injury to the left 
knee, evaluated as noncompensable.  

VA outpatient treatment records show that the veteran was 
seen in September 1987 when X-ray examination of the left 
knee showed calcified bodies in the left knee joint.  When 
seen in October 1992, it was noted that range of motion was 
from 0-125 degrees, with no instability.  There was 
patellofemoral crepitus.  The impression was that the left 
knee condition was unchanged.  Similar findings were recorded 
in September 1993.  Some tenderness was also reported at that 
time.  The impression was chronic left knee pain with early 
degenerative joint disease.  

Based, in part, on VA outpatient treatment records, the RO, 
in a rating decision dated in April 1994, recharacterized the 
veteran's left knee disability as osteoarthritis, residuals 
of a left knee injury, and assigned a 10 percent evaluation, 
effective October 1992.

The veteran was afforded a VA examination of the joints in 
April 1995.  He complained of left knee pain, and noted that 
he took Motrin for pain.  He also reported that the knee 
occasionally gave way.  On examination, no swelling, 
deformity or impairment was present.  Range of motion was 
from 0-140 degrees.  An X-ray study of the left knee revealed 
degenerative disease with spur formation.  The diagnosis was 
osteoarthritis of the left knee, secondary to trauma.  

Additional VA outpatient treatment records show that when he 
veteran was seen in April 1996, the range of motion of the 
veteran's left knee was 0-140 degrees.  In October 1997, he 
related that he had locking of the left knee.  He denied any 
swelling.  An examination disclosed patellofemoral crepitus.  
There was no swelling, erythema or effusion.  He was noted to 
be ambulatory unassisted.  The diagnosis was degenerative 
joint disease of the left knee.  In June 1998, the veteran 
asserted that there was no improvement in his knee condition.  
An examination revealed no effusion, tenderness to palpation 
or pain on range of motion.  He was to continue exercise and 
medication.

The veteran was afforded a VA examination of the joints in 
September 1998.  He complained of left knee pain, stiffness, 
swelling, giving way and locking.  The pain was described as 
chronic, and precipitated by ambulation and stairs.  He 
indicated that he used a brace at work.  Occasional 
instability was reported.  An examination revealed that range 
of motion was from 0-120 degrees, with pain.  There was pain, 
weakness and lack of endurance, with pain as the major 
limiting factor.  Medial tenderness was also present.  The 
veteran ambulated without assistive device with a functional 
gait.  Stability was within normal limits.  The diagnosis was 
patellofemoral syndrome.

VA outpatient treatment records dated from 1999 to 2003 have 
been associated with the claims folder.  When the veteran was 
seen in April 1999, it was noted that range of motion was 
from 0-120 degrees.  There was no effusion, but mild diffuse 
tenderness was noted.  In October 1999, there was no pain on 
motion and no effusion.  Positive crepitus was noted on range 
of motion of the left knee.  It was recommended that the 
veteran continue quadriceps strengthening exercises and 
medication.  The veteran related in June 2000 that at times, 
mainly at night, his left knee pain was 10/10.  On 
examination, range of motion was from 0-100 degrees.  No 
effusion was noted.  There was patellofemoral crepitus.  The 
knee was reportedly stable.  In February 2002, range of 
motion of the left knee was from 0-110 degrees, and the knee 
was stable.  The veteran was again seen in August 2002 and 
reported no complaints or changes in pain, which was 
controlled with medication.  An examination revealed full 
range of motion, with no tenderness or instability.  

The veteran denied locking, buckling or swelling in February 
2003.  There was no swelling, effusion, erythema or 
instability of the left knee.  Patellofemoral crepitus was 
noted.  The quadriceps had decreased tone and atrophy.  Range 
of motion was from 0-135 degrees.  No meniscal signs were 
present.  The impression was patello-femoral pain syndrome.  
The veteran requested a steroid injection in May 2003 to see 
if it worked.  There was no limitation of motion, tenderness 
or instability.  A steroid shot was administered.  When seen 
two weeks later, it was noted that the veteran's pain was 
controlled with Motrin and Tylenol.  An examination 
demonstrated full range of motion, with no tenderness or 
instability.  

The veteran was afforded an orthopedic examination by the VA 
in June 2003.  The veteran's medical records were reviewed, 
but not the claims folder, as it was not available.  The 
veteran provided a medical history consistent with that 
contained in the claims folder.  The veteran complained of 
left knee pain, rated as 8/10, and it was increased with 
bending or lifting.  The veteran ambulated without an 
assistive device.  He reported that he used a left knee brace 
occasionally.  He reported that there was occasional locking 
of the left knee.  Giving way was also reported.  An 
examination revealed that flexion was to 120 degrees, 
passive, and 115 degrees active.  There was full extension, 
both active and passive.  The joint did not seem painful on 
motion.  The veteran did complain of pain with activities as 
described.  Crepitus was present.  The veteran was ambulating 
with a slightly antalgic gait on the left, without an 
assistive device.  Lachman's and McMurray's tests were 
negative.  There was some medial joint line tenderness 
present.  There was no active warmth, erythema or swelling of 
the left knee.  There was negative valgus/varus stress in the 
knee.  The diagnoses were increased left knee pain secondary 
to patellofemoral syndrome and severe degenerative joint 
disease per X-ray studies.  The examiner commented that 
"[I]ncreased service-connection recommended, based on the 
[veteran's] history as stated above." 

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for instability of the 
left knee, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 percent evaluation may be assigned when extension of the 
leg is limited to 15 degrees.  When limited to 10 degrees, a 
10 percent rating may be assigned.  Diagnostic Code 5261.

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

The Board observes that service connection was initially 
granted for osteoarthritis, residuals of a left knee injury 
in a rating decision dated in October 1969.  The 
noncompensable that was assigned in this rating action was 
increased to 10 percent in an April 1994 rating decision.  
The 10 percent evaluation was effective October 1992.  
Following the veteran's claim for an increased rating for his 
service-connected left knee disability, service connection 
was granted for instability of the left knee, and a 10 
percent evaluation was assigned for this disability in a 
decision by a hearing officer in November 1998.  This rating 
was also effective October 1992.

With respect to the veteran's claim for an increased rating 
for traumatic arthritis of the left knee, VA outpatient 
treatment records reflect that the veteran has been seen on a 
number of occasions for complaints of pain.  The demonstrated 
motion of the left knee has ranged from 0-100 degrees to 0-
140.  Assuming the veteran has the least amount of motion in 
the knee, a higher rating based on limitation of motion would 
not be warranted.  The Board concedes that pain on motion has 
been documented.  While this evidence supports the 10 percent 
evaluation that is in effect, it does not provide a basis for 
a higher rating.  As noted above, in order to assign a higher 
rating based on limitation of motion, the record must 
demonstrate that flexion is limited to 30 degrees, or that 
extension is limited to 15 degrees.  Even with consideration 
of complaints of pain, including on use, the demonstrated 
functional impairment has not been shown to be comparable to 
the criteria for a higher rating.  The veteran takes Tylenol 
and Motrin for pain, the major limiting factor.  Indeed, when 
seen in August 2002 and February 2003, he reported no changes 
in pain, and indicated the pain was controlled with 
medication.  The only evidence supporting the veteran's claim 
consists of his statements regarding the severity of his 
disability.  In contrast, the medical findings on examination 
are of greater probative value.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for an increased rating for traumatic 
arthritis of the left knee.  

The veteran also asserts that a higher rating should be 
assigned for instability of the left knee.  The Board 
acknowledges that the VA outpatient treatment records show 
that crepitus is present.  The record reflects that the 
veteran has complained of occasional left knee giving way, 
and locking.  However, the VA outpatient treatment records 
also reflect many notations specifically indicating that 
instability was not demonstrated.  Similarly, on the VA 
examination in September 1998, it was concluded that the knee 
was stable.  The most recent examination, conducted in June 
2003, showed that tests for stability were negative.  Based 
on these findings, the record fails to establish that the 
impairment of the left knee is more than slight.  

The Board concedes that following the most recent VA 
examination in June 2003, the examining physician stated that 
an increased rating was warranted.  It must be emphasized 
that the assignment of a disability rating must be predicated 
on the medical findings and the criteria set forth in the 
Rating Schedule.  In this case, the medical findings on 
examination are of greater probative value than the veteran's 
assertions regarding the severity of his disability or the 
examiner's comments made without regard to the requirements 
for a higher rating set forth in the appropriate Diagnostic 
Codes.  The Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
instability of the left knee.  


ORDER

Service connection for a skin disability is denied.

An increased rating for traumatic arthritis of the left knee 
is denied.

An initial rating in excess of 10 percent for instability of 
the left knee is denied.


REMAND

The veteran also asserts that additional evidence is new and 
material, warranting reopening of his claim for service 
connection for a pilonidal cyst.  

As noted above, the VCAA became law on November 9, 2000.  
This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b) with 
regard to reopening a previously finally denied claim.  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to reopen 
his claim for service connection for a pilonidal cyst, and 
what specific evidence, if any, he is expected to obtain and 
submit, and what specific evidence will be retrieved by VA.  
The only letter sent to the veteran addressing the VCAA was 
in June 2003, but it does not comply with the requirements 
under the law with regard to the new and material evidence 
issue.  The Board points out that the letter referred to a 
claim for service connection for pilonidal cyst, but did not 
set out the evidence that would be required to reopen the 
claim for service connection for a pilonidal cyst based on 
receipt of new and material evidence.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied, with regard to the 
claim to reopen a claim for service 
connection for a pilonidal cyst, in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



